Haskell, J.
I dissent from the reasoning of the opinion. The act of March 16, 1880, provides that the city marshal of Lewiston shall be appointed by the mayor, by and with the advice and consent of the aldermen, and "shall hold his office for the term of two years,” and that "all acts and parts of acts inconsistent with this act are hereby repealed.”
The language of this act, touching the tenure of the marshal, is substantially the same as that in the constitution, declaring the tenure of various state officers. Art. VI, Sec. 4, provides, that "all judicial officers shall hold their respective offices for the term of seven years from the time of their respective appointments.” Sec. 5, "Justice of the peace and notaries public shall hold their offices during seven years, if they so long behave themselves well.” Sec. 7, "Judges and Registers of Probate shall hold their offices for four years commencing on the first day of January next after their election.” Sec. 8, "Judges of Police and municipal courts shall hold their offices for the term of four years.”
In case of vacancy in airy of these offices, it has been the custom for the new officer to hold for a full term.
This court declared, that a person, elected to the office of Register of Probate made vacant during the term, should hold for the full term of four years. Opinion of the Justices 61 Maine, 602.
The act of 1880 is "clear and unambiguous,” and provides that "the marshal shall hold his office for the term of two years.” No good reason exists for departing from the plain meaning of the statute, especially, when it expressly repeals all acts inconsistent with its provisions. Its title purports "to promote the efficiency of the police force,” which is not likely to flow *440from short terms and frequent changes. . The marshal neither appoints his deputies, nor any part of the police force, and when appointed, he should hold the full term of two years.
I concur in the result, upon the ground that mandamus does not lie to eject an officer de facto, performing his duties under color of right.